Gboveb, J.
The refusal of the judge to submit the case to the jury was not error. The note was entirely impeached. Although it was proved that William De Groot made the note in the name of his firm, for a purpose- not authorized by the partnership, yet it appeared to have been discounted by the Exchange Bank without any notice of such fact before maturity. The plaintiff, at maturity, purchased the note of the bank. He was not a party to the note, and had no interest in it prior to such purchase. Under these facts he acquired, by his purchase, all the rights of the bank. The bank was a Iona fide holder, and the plaintiff, by his purchase from it, acquired its rights as such, and was, therefore, entitled to a verdict for the amount of the note. Such a verdict was -rendered by direction of the court. This was correct. This disposes of all the questions raised upon the trial as to the competency of evidence. Hone of these questions had any relation to the right of the plaintiff to recover.
The judgment appealed from should be affirmed.